       Case 5:20-cv-03072-SAC Document 98 Filed 03/04/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


JOSEPH LEE JONES,

                      Plaintiff,

vs.                                           Case No. 20-3072-SAC

GOOGLE LLC, INC.,

                      Defendant.


                                O R D E R

      This case is before the court upon plaintiff’s motion to alter

or amend judgment.     Doc. No. 93.     The document is also labelled

“Notice of Delayed Filing” and “Notice of appeal.”          Plaintiff has

filed other motions to alter or amend judgment and other appeals

before in this case.     E.g., Doc. Nos. 48, 52, 65, 75 and 82.

      Courts are reluctant to grant relief in this situation.          See

Nelson v. City of Albuquerque, 921 F.3d 925, 929 (10th                 Cir.

2019)(discussing the public’s strong interest in protecting the

finality of judgments especially when the court has previously

denied relief from judgment).        Plaintiff has not timely sought

relief under Fed.R.Civ.P. 59(e); such a motion must be filed within

28 days of entry of judgment.      So, the court looks to Fed.R.Civ.P.

60(b) which permits a court to relieve a party from a final

judgment for the following reasons:

      (1) mistake,     inadvertence, surprise, or excusable
      neglect; (2)     newly discovered evidence that, with

                                    1
       Case 5:20-cv-03072-SAC Document 98 Filed 03/04/21 Page 2 of 3




      reasonable diligence, could not have been discovered in
      time to move for a new trial under Rule 59(b); (3) fraud
      ... misrepresentation, or misconduct by an opposing
      party; (4) the judgment is void; (5) the judgment has
      been satisfied, released, or discharged ...; or (6) any
      other reason that justifies relief.

Relief under Rule 60(b) is “extraordinary and may only be granted

in exceptional circumstances.” Bud Brooks Trucking, Inc. v. Bill

Hodges Trucking Co., 909 F.2d 1437, 1440 (10th Cir. 1990) (citation

omitted).   A Rule 60(b) motion may not be used to revisit issues

already addressed or to advance new arguments or supporting facts

which were otherwise available earlier.         Wilson v. Reid, 2020 WL

7334092 *1 (10th Cir. 12/14/2020).

      Plaintiff has not properly alleged grounds for relief which

fall in the categories listed in Rule 60(b). He makes a conclusory

claim that the court misapprehended the facts, but such an argument

does not suffice to allege “mistake” or “inadvertence.”                Id. at

*2.   He also refers to facts or claims which occurred during the

litigation, but does not explain how this shows that the court’s

prior rulings are in error or why he could not have raised these

matters prior to judgment. Plaintiff indicates that he may have a

freedom of religion claim and a patent claim, but does not describe

facts showing that these are plausible contentions, or that earlier

in this litigation he properly presented them to the court or was

prevented from doing so.     He also asserts that the court erred in




                                    2
      Case 5:20-cv-03072-SAC Document 98 Filed 03/04/21 Page 3 of 3




denying a motion for default judgment. But, this is a matter which

was available for appeal previously in this case.

     For   the   above-stated    reasons,     the   court    shall    deny

plaintiff’s motion to alter or amend judgment.        Doc. No. 93.

     IT IS SO ORDERED.

     Dated this 4th day of March 2021, at Topeka, Kansas.


                     s/Sam A. Crow__________________________
                     U.S. District Senior Judge




                                   3
